Citation Nr: 1207250	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-28 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to nonservice-connected burial benefits, to include an allowance for burial expenses and an allowance for plot or interment expenses. 


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to March 1957.  He died in September 2006.  The appellant seeks entitled to nonservice-connected burial benefits as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the claims.  

The Board remanded the claim most recently in May 2011 for additional development.  The actions directed by the Board have been substantially complied with and the matter returned for appellate review.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  The Veteran died in September 2006 from multiple myeloma; he was buried that month. 

2.  The appellant filed an application for burial benefits, to include a plot or interment allowance, for the nonservice-connected death in October 2006. 

3.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits and there was no claim for compensation or pension pending. 

4.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 

5.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service. 

6.  The Veteran was entitled to be buried in a national cemetery, but instead was buried in a private cemetery. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a nonservice-connected burial allowance have not been met.  38 U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2011). 

2.  The criteria for entitlement to a plot or interment allowance have been met.  38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Burial Benefits

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  

If a veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).  Applications for payments of burial and funeral expenses must be filed within two years after the burial of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a). 

The appellant filed a timely application for burial benefits.  The death certificate shows that the Veteran died at home in September 2006.  He was buried in a private cemetery two days later.  The cause of death was multiple myeloma.  He did not die of a service-connected disability, nor was he hospitalized by VA at the time of his death.  

The Board acknowledges appellant's contention that although the Veteran chose to be at home rather than in a VA hospital, he kept in close communication with his VA doctor.  She also asserts that his VA doctor kept in touch with them by phone at all times, even during hospice care.  The fact remains, however, that he did not die while hospitalized by VA in a VA or non-VA facility.  This finding is supported by a February 2007 statement from his VA doctor, C.S.K., who reported that he and the Veteran's family thought it was best for him to be cared for by hospice at home while acknowledging that the Veteran was not in a VA facility or in any facility funded by the VA directly, as this was the Veteran's plan.  

In addition to the foregoing, the record does not show, nor does the appellant contend, that the Veteran had any claims for service connection pending when he died.  Further, he was not discharged from active duty for a disability incurred in the line of duty.  Accordingly, there is no legal entitlement to a burial allowance under the provisions of 38 C.F.R. § 3.1600 and this portion of the appeal must be denied. 

Plot or Interment Allowance

The Board must also consider whether the appellant is entitled to a plot or interment allowance.  The Board notes that the regulation regarding the payment of plot or interment allowance was amended in August 2006, prior to the RO's receipt of the appellant's claim.  The RO, however, failed to provide notice of the amended regulation in the August 2007 statement of the case (SOC) and a March 2010 supplemental SOC (SSOC).  It was for this reason that the claim was remanded by the Board in March 2009 and May 2011.  

While the RO provided the correct regulation in a June 2011 SSOC, it failed to apply the correct regulation when adjudicating the claim in an August 2011 SSOC.  There is no prejudice to the appellant in proceeding, however, as this portion of her claim is be granted for the reasons to be discussed below.  

The revised regulation that the RO failed to apply broadened the entitlement to a plot or interment allowance.  Since August 2006, when a veteran dies from nonservice-connected causes, entitlement is subject to the following conditions: (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  See 38 C.F.R. § 3.1600(f) (2011). 

In this case, the Veteran served on active duty and thus was entitled to burial in a national cemetery.  See 38 C.F.R. § 38.620 (2011).  Also, the record clearly establishes that his remains were not buried at such a cemetery, as the place of final disposition was at a privately-owned cemetery. 

Further, there is nothing in the record to suggest that payment of a plot allowance would be precluded under 38 C.F.R. §§ 3.1601-3.1610.  Notably, the appellant filed a timely claim for burial benefits in October 2006, the month following the Veteran's death (see 38 C.F.R. § 3.1601) and also submitted the certified death certificate, showing the place of burial.  Consequently, as all of the pertinent criteria are met, VA payment of the plot allowance is warranted under the revised regulation.  This portion of the appeal is granted. 

Finally, with respect to both claims, VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the claim for plot or interment allowance, the Board is granting in full the benefit sought on appeal.  Accordingly, the duty to notify and assist has been met to the extent necessary.  

As for the remaining claim, the notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  As appellant's claim for entitlement to a burial allowance cannot be substantiated because there is no legal basis for the claim, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 


ORDER

A nonservice-connected burial allowance is denied. 

A plot or interment allowance is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


